DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1, 2, 7, 13, and 19 were amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 19 was previously rejected under 35 USC § 112. Applicant has addressed some, but not all, of these issues in the amendment filed on 11/1/2021. Accordingly, the rejection to the claim under 35 USC § 112 stands. 
As amended the following applies to claim 19:	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 19 recites the limitation "the first and second support posts" in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, examiner interprets the limitation as –first and second support portions--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sharpe et al. (US 8381331 B2), herein referred to as Sharpe.
Regarding claim 1, Sharpe discloses a method of reconfiguring a surgical frame before, during, or after surgery, the method comprising: supporting a main beam (platens 114 and 122) of the surgical frame by a support platform (portable caster base assemblies 110(1) and 110(2) connected via drawbar 112), a first support portion, and a second support portion of the surgical frame (powered lift columns 102(1) and 102(2)), the main beam extending between and having an axis of rotation relative to the first and second support portions (platens 114 and 122 are rotatable relative to lift columns, see para. [0050]), the first support portion being supported by the support platform adjacent a first end of the surgical frame (see FIG. 1, powered lift columns 
Regarding claim 2, Sharpe discloses moving the translating beam to one of the first lateral side and the second lateral side of the axis of rotation (examiner notes drawbar 112 is movable about at least one lateral side of the portable caster base assemblies 110(1) and 110(2) disposed on one lateral side of the axis of rotation); positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; and transferring the patient from the surgical table/gurney to the main beam from the surgical table/gurney (see Col. 6, lines 31-40; apparatus is used to move patients to/from an operating table).
Regarding claim 3, Sharpe discloses moving the translating beam to a position to avoid contact with feet and/or legs of a surgeon operating on the patient. Examiner notes the patient rotation system comprises a plurality of casters facilitating movement of the entire apparatus including movement of the drawbar 112 thereby meeting the limitations of the claim.
Regarding claim 4, Sharpe discloses automatically positioning the translating beam underneath the patient as the patient is rotated with the main beam. Examiner notes placing the drawbar 112 in the operating positon beneath the patient allows for the apparatus to rotate said patient.
Regarding claim 5, Sharpe discloses wherein the first and second support portions are each expandable between an upper height position and a lower height position (columns 102 are capable of raising and lowering platens 114/122, see Col. 9, lines 38-49); and further comprising: raising the first and second support portions to the upper heights thereof; moving the translating beam to one of the first lateral side and the second lateral side of the surgical frame; positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; 
Regarding claim 6, Sharpe discloses raising the first and second support portions to lift the patient upwardly; removing the surgical table/gurney from the patient receiving area. See Col. 9, lines 6-29, a patient is placed within platens 114/122 and lifted by columns 102. System further comprises casters for movement of the entire system along with patient, see FIG. 1 where casters are disposed beneath portable caster base assemblies 110.
Regarding claim 7, Sharpe discloses a method of reconfiguring a surgical frame before, during, or after surgery, the method comprising: supporting a main beam (platens 114 and 122) of the surgical frame with a first support portion and a second support portion (powered lift columns 102(1) and 102(2)) of the surgical frame, the main beam extending between and having an axis of rotation relative to the first and second support portions (platens 114 and 122 are rotatable relative to lift columns, see para. [0050]), the first support portion being positioned at a first end of the surgical frame, the second support portion being positioned at a second end of the surgical frame (see FIG. 1), and the surgical frame having a first lateral side on one side of the axis of rotation and a second lateral side on the other side of the axis of rotation (see FIG. 1, axis of rotation is defined by the spindle 108 where portable caster base assemblies 110(1) and 110(2) are provided with sides defining the first lateral side and second lateral side relative to the axis of rotation); supporting a patient by the main beam of the surgical frame (see Col. 6, 
Regarding claim 8, Sharpe discloses moving the translating beam to one of the first lateral side and the second lateral side of the surgical frame (examiner notes drawbar 112 is movable about at least one lateral side of the portable caster base assemblies 110(1) and 110(2)); positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; and transferring the patient from the surgical table/gurney to the main beam from the surgical table/gurney (see Col. 6, lines 31-40; apparatus is used to move patients to/from an operating table).
Regarding claim 9, Sharpe discloses moving the translating beam to a position to avoid contact with feet and/or legs of a surgeon operating on the patient. Examiner notes the patient rotation system comprises a plurality of casters facilitating movement of the entire apparatus including movement of the drawbar 112 thereby meeting the limitations of the claim.
Regarding claim 10, Sharpe discloses automatically positioning the translating beam underneath the patient as the patient is rotated with the main beam. Examiner notes placing the drawbar 112 in the operating positon beneath the patient allows for the apparatus to rotate said patient.
Regarding claim 11, Sharpe discloses wherein the first and second support portions are each expandable between an upper height position and a lower height position (columns 102 are capable of raising and lowering platens 114/122, see Col. 9, lines 38-49); and further comprising: raising the first and second support portions to the upper heights thereof; moving the translating beam to one of the first lateral side and the second lateral side of the surgical frame; positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; lowering the first and second support portions to position the main beam adjacent the patient laying on the surgical table/gurney; and transferring the patient from the surgical table/gurney to the main beam from the surgical table/gurney. Examiner notes drawbar is disposed along a lateral side of the portable caster base assemblies thereby defining a patient receiving area where the system 100 can be placed in position to receive a patient on an operating table to be raised or in the alternative the system can be used to lower a patient onto an operating table, see Col. 8, line 52 through Col. 9, line 5.
Regarding claim 12, Sharpe discloses raising the first and second support portions to lift the patient upwardly; removing the surgical table/gurney from the patient receiving area. See Col. 9, lines 6-29, a patient is placed within platens 114/122 and lifted by columns 102. System further 
Regarding claim 13, Sharpe discloses a method of reconfiguring a surgical frame before, during, or after surgery, the method comprising: supporting a main beam (platens 114 and 122) of the surgical frame and a patient positioned on the main beam using a first support portion of the surgical frame provided at a first end of the surgical frame and a second support portion of the surgical frame provided at a second end of the surgical frame (powered lift columns 102(1) and 102(2), see FIG. 1);  the main beam extending between and having an axis of rotation relative to the first and second support portions (axis of rotation is defined by spindle 108 and runs from a first end of the platens 114/122 and the opposite end of the platens 114/122); rotating the main beam and the patient positioned thereon from a prone position to one of a first lateral position and a second lateral position (see Col. 7, lines 48-61, patient is supported between platens 114 and 122 while also facilitating support of said patient through rotation of the platens 114 and 122); and moving a translating beam of the surgical frame under the main beam and the patient positioned thereon, the translating beam extending between the first end and the second end (drawbar 112, see FIG 1), joining portions of the surgical frame together between the first and second support portions (drawbar 112 is movable between an operating positon and a collapsible storage position where in the operating positon, the drawbar allows for a patient to be rotated 180 degrees about an axis defined by the spindle 108), and being moveable between at least a first position at or adjacent a first lateral side of the surgical frame on one side of the axis of rotation and a second position at or adjacent a second lateral side of the surgical frame on the other side of the axis of rotation (Examiner notes FIG. 1 shows brackets on the opposite lateral side of the portable caster base assemblies 110(1) and 110(2) where it naturally flows that the drawbar 112 could be disposed on either lateral sides of the portable caster base 
Regarding claim 14, Sharpe discloses moving the translating beam to one of the first lateral side and the second lateral side of the surgical frame (examiner notes drawbar 112 is movable about at least one lateral side of the portable caster base assemblies 110(1) and 110(2)).
Regarding claim 15, Sharpe discloses positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; and transferring the patient from the surgical table/gurney to the main beam from the surgical table/gurney (see Col. 6, lines 31-40; apparatus is used to move patients to/from an operating table).
Regarding claim 16, Sharpe discloses removing the surgical table/gurney from the patient receiving area; and moving the translating beam away from the one of the first lateral side and the second lateral side of the surgical frame. See Col. 9, lines 6-29, a patient is placed within platens 114/122 and lifted by columns 102. System further comprises casters for movement of the entire system along with patient, see FIG. 1 where casters are disposed beneath portable caster base assemblies 110.
Regarding claim 17, Sharpe discloses automatically positioning the translating beam underneath the patient as the patient is rotated with the main beam. Examiner notes placing the drawbar 112 in the operating positon beneath the patient allows for the apparatus to rotate said patient.
Regarding claim 18, Sharpe discloses the first support portion and the second support portion are each moveable between an upper height position and a lower height position to facilitate increasing and decreasing heights thereof (columns 102 are capable of raising and lowering platens 114/122, see Col. 9, lines 38-49).
Regarding claim 19, Sharpe discloses raising the first and second support portions to the upper heights thereof (columns 102 are capable of raising and lowering platens 114/122, see Col. 9, lines 38-49); moving the translating beam to one of the first position and the second position thereof; positioning a surgical table/gurney with the patient laying thereon under the main beam in a patient receiving area, the patient receiving area being defined in part by the translating beam; lowering the first and second support portions to position the main beam adjacent the patient laying on the surgical table/gurney; and transferring the patient from the surgical table/gurney to the main beam from the surgical table/gurney. Examiner notes drawbar is disposed along a lateral side of the portable caster base assemblies thereby defining a patient receiving area where the system 100 can be placed in position to receive a patient on an operating table to be raised or in the alternative the system can be used to lower a patient onto an operating table, see Col. 8, line 52 through Col. 9, line 5.
Regarding claim 20, Sharpe discloses removing the surgical table/gurney from the patient receiving area; and moving the translating beam away from the one of the first lateral side and the second lateral side of the surgical frame. See Col. 9, lines 6-29, patients are placed within platens 114/122 and lifted by columns 102. System further comprises casters for movement of the entire system along with patient, see FIG. 1 where casters are disposed beneath portable caster base assemblies 110.
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
With regards to claim rejections under 35 U.S.C. §102, applicant argues that “the drawbar 112 is not capable of functioning as the translating beam of amended independent claims 1, 7, and 13” examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical frames relevant in scope and structure to the claimed invention. Sharpe is relied upon for the rejections presented.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/5/2022